DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the office action of 4/20/2022 is acknowledged on 10/5/2022.

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The application as originally filed does not disclose a “third axis perpendicular to both the first axis and the second axis” as disclosed in claims 1 and 4. The application as originally filed does not disclose “an equatorial flattened band” as disclosed in claim 3. The application as originally filed does not disclose “the shape of the throw member creating a randomized return trajectory” as disclosed in claim 4. Claims 2, 3 and 5-8 are rejected under first paragraph since they depend directly or indirectly on rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 4, it is not clear what is to be considered as a “third axis perpendicular to both the first axis and the second axis”.
Regarding claim 3, it is not clear what feature in the instant invention is considered to be an equatorial flattened band.
Claims 2, 3 and 5-8 are rejected under 112(b) paragraph since they depend directly or indirectly on rejected claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third axis perpendicular to both the first axis and the second axis” as disclosed in claims 1 and 4; “an equatorial flattened band” as disclosed in claim 3 must be shown or the feature(s) canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Guilfoyle (US Patent Application Publication No. 2010/0048331).
Regarding claim 1, as best understood, Guilfoyle discloses hand-eye coordination apparatus (see Figures 1-5) that is operable to improve hand-eye coordination through use thereof wherein the hand-eye coordination apparatus includes: a throw member (10), said throw member having a body (23), said body being manufactured from a solid resilient material (see paragraph 18 and see figures 4-5), said body having a shape that will produce a different return trajectory when compared to a projected trajectory; said shape being defined as elliptical in cross section along a first axis (see cross section axis 4-4 as shown in Figure 1 and See cross section shown in Figure 4), circular in cross section along a second axis perpendicular to the first axis and wherein the throw member is designed to be thrown against a suitable vertical support surface.
The reference does not explicitly state if the device could be identified as a hand-eye coordination apparatus as recited in the preamble. The examiner notes that it has been held that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further still, it has also been held that "The recitation of a new intended use for an old product does not make a claim to that old product patentable." In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431 -32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).
	
Regarding claim 2, the throw member is manufactured from rubber (see paragraph 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Guilfoyle in view of Nelson et al. (US Patent No. 6,264,574).
Regarding claim 4, Guilfoyle discloses the invention as recited in claims 1-3 above but does not explicitly disclose a method of throwing the device towards a vertical surface and catching the device as recited. However throwing a projectile against a vertical wall and catching the projectile is not a new concept and Nelson is one example of reference that teaches it. Nelson discloses a throw member (20) having body (21), the body being elliptical in shape (see Figures 1, 3 and 4) and being manufactured from a resilient material/rubber (see column 6 line 14). Nelson discloses the device being grasped by the right hand of a user (see Figure 4). Nelson discloses method steps including the use of vertical surface, placing a user adjacent the vertical surface, projecting the throw member towards the vertical surface, tracing the location of the throw member, positioning a hand to catch the throw member upon its return and catching the throw member as recited (see Figures 1-6 and column 4 lines 17-35). It would have been obvious to one of ordinary skill in the art before the effective filing to allow a person to use the ball of Guilfoyle with a vertical wall as taught by Nelson in order to practice passing and catching a ball by herself or himself as discussed in column 1 lines 5-10 of the Nelson reference. During normal use and the operation of the Guilfoyle device with the vertical wall arrangement as taught by the Nelson, the method steps as recited would obviously be performed.
Regarding claims 5-6, the throw member is manufactured from rubber (see paragraph 18). 
Regarding claim 7, paragraphs 14 and 18 discloses the use of alternate sizes.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guilfoyle in view of Keker (US Patent Application Publication No. 2007/0155549).
Guilfoyle does not disclose an equatorial flattened band but the use of such type of feature in a ball is not a new concept and Keker is one example of reference that teaches it (see element 305 as shown in Figure 4). It would have been obvious to one of ordinary skill in the art to provide the Guilfoyle device with an equatorial flattened band in order to provide a visual indicator/feedback system the user as taught in paragraph 21 of the Keker reference.

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 4 above and in view of Bevier et al. (US Patent Application Publication No. 2010/0062883).
The references as applied to claim 4 disclose the recited features as discussed above but do not explicitly disclose colors on the body as recited. Bevier discloses the use of colors on a ball (see abstract). It would have been obvious to modify the Guilfoyle device with colors as taught by Bevier in order to improve the visibility of the ball as stated in paragraph 2 of the Bevier device.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711